Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argued that “the device of Figure 2 of Hu does not have a problem with external connectivity that needs to be addressed by the configuration of Fujimori, because the top surface of the top contact 390 is already exposed and available for top side external connection, without the above modification” “Applicant respectfully submits that Fujimori is not analogous art to the present application and does not address a problem existing in Hu”.
The Examiner responded that the Fujimore reference shows how to make a connection to the 390 of Hu and to connect to an external circuit, thus in fact the Fujimore reference shows exactly what the Applicant is arguing i.e. “the top surface of the top contact 390 is already exposed and available for top side external connection” and the Fujimore reference shows how to make that exact connection, thus the Applicants argument is actually stating the motivation to combine the Fujimore reference with the Hu reference.
The Examiner notes that both Hu and Fujimori references teach sensors.
No agreement was reached.
The Applicant asked if there was still time to file a supplemental amendment and the Examiner responded that after consultation with his supervisor, it was agreed to wait a week for the Applicant to file a supplemental response i.e. that the Examiner would wait until March 14th before acting on the amended claims provided by the Applicant, in case the Applicant wishes to submit a supplemental amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818